           Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              5/12/2020
                                                                       :
PB LIFE AND ANNUITY CO. LTD.,                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-2284 (LJL)
                  -v-                                                  :
                                                                       :   OPINION & ORDER
UNIVERSAL LIFE INSURANCE COMPANY,                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendant Universal Life Insurance Company (“ULICO”) moves to compel arbitration

pursuant to Section 206 of the Convention on the Recognition and Enforcement of Foreign

Arbitral Awards (the “New York Convention”), 9 U.S.C. § 206, and Section 4 of the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 4. Dkt. No. 14. Plaintiff PB Life and Annuity Co. Ltd.

(“PBLA”) opposes this motion and simultaneously moves for a permanent injunction enjoining

ULICO from proceeding with arbitration. Dkt No. 19.

        For the reasons discussed below, ULICO’s motion to compel arbitration is granted and

PBLA’s motion for a permanent injunction is denied. This action is stayed pursuant to 9 U.S.C.

§ 3.

                                               BACKGROUND

A.      The Agreements

        PBLA is an insurance company organized under the laws of Bermuda with its principal

place of business in Bermuda. Dkt. No. 5 ¶ 2. ULICO is an insurance company organized under

the laws of Puerto Rico with its principal place of business in Puerto Rico. Id. ¶ 2. At issue are

two agreements between the parties—one agreement exclusively between PBLA and ULICO,
            Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 2 of 21



and a second agreement between PBLA, ULICO, and a third party. Both parties agree that the

agreements are unambiguous. Dkt. No. 29-1 at 25:11-12.

       1.       Reinsurance Agreement

       On or about June 30, 2017, PBLA and ULICO executed a Coinsurance Reinsurance

Agreement (“Reinsurance Agreement”) whereby PBLA agreed to reinsure liabilities with respect

to certain insurance policies issued by ULICO. Under the Reinsurance Agreement, ULICO

agreed to cede to PBLA and PBLA agreed to reinsure between 75% and 100% of ULICO’s

obligations under certain insurance policies or annuity contracts written by ULICO, with the

percentage of reinsurance depending upon the particular type of policy sold.

       Section 4.1 (“Reserves”) of Article IV (“Credit for Reinsurance and Related Matters”) of

the Reinsurance Agreement provides that:

       ULICO and PBLA shall establish and maintain proper reserves for the Insurance
       Policies in accordance with statutory accounting principles and the requirements of
       the Applicable Laws of their respective domiciliary jurisdictions. PBLA shall take
       such steps as may be required for ULICO to receive full credit on ULICO’s
       statutory financial statements for the reinsurance ceded under this Reinsurance
       Agreement. To that end, as of the Closing Date and at all times during the term of
       this Reinsurance Agreement, PBLA shall enter into the Reinsurance Trust
       Agreement and Comfort Trust Agreement as required by Section 4.2, and comply
       with all terms therein.

Dkt. No. 22-1, Art. IV § 4.1(a).

       The next section, Section 4.2 (“Reinsurance Trust and Comfort Trust”), requires the

parties to enter into a second agreement to establish the account that will hold these reserves

(“Reinsurance Trust Account” or “Trust Account”). The relevant provision provides that:

       ULICO and PBLA shall enter into a Reinsurance Trust Agreement and Comfort
       Trust Agreement substantially in the form attached hereto as Exhibit B and Exhibit
       C, respectively, to be effective concurrent with this Reinsurance Agreement. The
       Reinsurance Trust Agreement shall contain those provisions necessary to effect the
       terms and conditions of this Reinsurance Agreement and shall comply with the
       requirements of Chapter 6 of the Insurance Code of Puerto Rico. PBLA shall
       establish in accordance with the Reinsurance Trust Agreement and the Comfort


                                                 2
          Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 3 of 21



        Trust Agreement, respectively, the Reinsurance Trust Account and the Comfort
        Trust Account each with an independent financial institution reasonably acceptable
        to ULICO for the sole use and benefit of ULICO, for so long as there are Insurance
        Policies reinsured under this Reinsurance Agreement. Collateral with an aggregate
        Fair Market Value equal to one hundred and two percent (102%) of Statutory
        Reserves will be held within the Reinsurance Trust Account in accordance with
        Article 11 of Rule 98 of the Insurance Code of Puerto Rico. Excess collateral with
        an aggregate Book Value equal to three percent (3%) of the Statutory Reserves will
        be held in the Comfort Trust Account for the benefit of ULICO; provided that such
        excess collateral shall increase to an aggregate Book Value equal to five percent
        (5%) of the Statutory Reserves following an Overcollateralization Trigger.

Dkt. No. 22-1, Art. IV § 4.2(a).

        Under Section 10.1 (“Arbitration”) of Article X (“Miscellaneous Provisions”), the parties

consented to arbitration concerning disputes arising under or relating to the Reinsurance

Agreement:

        Except as otherwise provided in this Reinsurance Agreement, all disputes or
        differences between the Parties arising under or relating to this Reinsurance
        Agreement upon which an amicable understanding cannot be reached shall be
        decided by arbitration pursuant to the terms of this Section. Except as otherwise
        provided in this Reinsurance Agreement, the arbitration proceeding shall be
        conducted in accordance with the Commercial Arbitration Rules of the American
        Arbitration Association.

Dkt. No. 22-1, Art. X § 10.1(a). In the same article, Section 10.6 (“Entire Agreement”) provides

that:

        This Reinsurance Agreement, the Reinsurance Trust Agreement and Comfort Trust
        Agreement supersede all prior agreements, whether written or oral, between the
        Parties with respect to its subject matter and constitutes (along with the exhibits,
        schedules and other documents delivered pursuant to this Reinsurance Agreement,
        the Reinsurance Trust and Comfort Trust Agreement) a complete and exclusive
        statement of the terms of the agreement between the Parties with respect to its
        subject matter. This Reinsurance Agreement may not be amended, supplemented
        or otherwise modified except by a written agreement that identifies itself as an
        amendment to this Reinsurance Agreement executed by the Parties.

Dkt. No. 22-1, Art. X § 10.6.




                                                 3
            Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 4 of 21



       2.       Trust Agreement

       The Reinsurance Agreement had attached as Exhibit B a reinsurance trust agreement by

and among Wilmington Trust, National Association (“Wilmington Trust”), PBLA, and ULICO

with an execution date of June 30, 2017. Dkt. No. 22-1, Ex. B. That agreement was signed by

all parties, including Wilmington Trust. However, PBLA and ULICO agree that that agreement

is not now the operative agreement but rather a “specimen” trust agreement that would be

replaced once another trustee was engaged. See Dkt. No. 29 at 8-9; Dkt. No. 30 at 2-3.

       The operative reinsurance trust agreement became effective on February 16, 2018

(“Reinsurance Trust Agreement” or “Trust Agreement”). Dkt. No. 22-2. The parties to the

Reinsurance Trust Agreement are The Bank of New York Mellon (“Trustee”), PBLA, and

ULICO. Id.

       Section 2.2(a) (“Deposit of Assets”) of Article II (“Creation of Trust Account; Deposit of

Assets”) of the Trust Agreement is similar to that of Section 4.2(a) in the Reinsurance

Agreement. It provides that:

       On or before the Effective Date, [PBLA] shall deposit in the Reinsurance Trust
       Account Assets that comply with the Investment Guidelines (the “Qualifying
       Trust”) with an aggregate Fair Market Value equal to one hundred and two percent
       (102%) of the Statutory Reserve as of the Effective Time. The Assets deposited in
       the Reinsurance Trust Account shall be valued according to their current Fair
       Market Value shall consist only of Qualifying Trust Assets and shall be invested in
       accordance with the Investment Guidelines or as otherwise mutually agreed in
       writing by [PBLA] and [ULICO].

Dkt. No. 22-2, Art. II § 2.2(a). It also has a section establishing the procedure for depositing

assets consisting of loans under Section 2.3 (“Deposit of Assets Consisting of Loans”). The

other sections in the Trust Agreement relate to the creation of the Reinsurance Trust Account, the

withdrawal or transfer of assets, the maintenance of the Reinsurance Trust Account, the duties

and responsibilities of the trustee, and other procedures related to establishing and maintaining



                                                 4
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 5 of 21



the Reinsurance Trust Account.

       Section 6.5 (“Governing Law; Waiver of Jury Trial”) of Article VI (“Miscellaneous

Provisions”) does not have an arbitration clause, but rather requires that:

       (a) This [Trust] Agreement shall be construed in accordance with the substantive
       laws of the State of New York, without regard to conflicts of laws principles
       thereof. Each Party hereby waives any and all rights to trial by jury in any
       proceeding arising out of or relating to this Agreement. Each Party consents to the
       jurisdiction of any state or federal court situated in New York City, New York in
       connection with any dispute arising hereunder. . . . The establishment and
       maintenance of the Reinsurance Trust Account, and all interests, duties and
       obligations with respect thereto, shall be governed by the laws of the State of New
       York.

       (b) Each of the Parties hereby submits to the personal jurisdiction of and each
       agrees that all proceedings relating hereto shall be brought in courts located within
       the City and State of New York or elsewhere as the Trustee may select.

Dkt. No. 22-2, Art. VI § 6.5. In the same article, Section 6.4 (“Entire Agreement”) states that the

Trust Agreement supersedes all prior agreements “with respect to its subject matter”:

       This Reinsurance Trust Agreement supersedes all prior agreements, whether
       written or oral, among the Parties with respect to its subject matter and constitutes
       (along with the attached exhibit(s)) a complete and exclusive statement of the terms
       of the agreement among the Parties with respect to its subject matter. This
       Reinsurance Trust Agreement may not be amended, supplemented or otherwise
       modified except by a written agreement that identifies itself as an amendment to
       this Reinsurance Trust Agreement executed by the Parties.

Dkt. No. 22-2, Art. VI § 6.4.

B.     Alleged Breach of Contract and Commencement of Arbitration

       On January 16, 2020, ULICO sent PBLA a written notice of breach alleging that the

assets held in the Trust Agreement were not compliant with Section 4.2(a) of the Reinsurance

Agreement, in particular, that provision’s requirement that collateral be “in accordance with

Article 11 of Rule 98 of the Insurance Code of Puerto Rico.” Dkt. No. 21-1. Article 11(D)(1)(b)

of Rule 98 requires that “investments in or issued by an entity controlling, controlled by or under

common control with either the grantor or the beneficiary of the [Reinsurance Trust Account]


                                                 5
          Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 6 of 21



shall not exceed ten percent (10%) of total investments.” Id. ULICO claimed that over 65% of

the assets held in the Reinsurance Trust Account are loan obligations of PBLA’s affiliated

entities and therefore violated this 10% rule. Id. ULICO demanded that PBLA cure the breach

within ten (10) business days from the receipt of its letter. Id.

       On January 24, 2020, PBLA responded to ULICO in a letter, denying that it was in

violation of either Section 4.2(a) of the Reinsurance Agreement or Article 11 of Rule 98 of the

Insurance Code of Puerto Rico. Dkt. No. 21-2. ULICO replied with a formal written demand

for arbitration on January 27, 2020. Dkt. No. 21-3. ULICO later notified PBLA on February 24,

2020 that it had named its arbitrator. Dkt. No. 21-5, Ex. B.

       In a letter dated February 25, 2020, PBLA denied the alleged breach and denied that the

dispute was subject to arbitration under the Reinsurance Agreement. Dkt. No. 21-4. Instead,

PBLA argued that the dispute was subject to litigation under the Trust Agreement. PBLA argued

that the dispute falls within the subject matter of the Trust Agreement because ULICO’s dispute

concerns the assets held in the Trust Agreement, to which Section 4.2(a) of the Reinsurance

Agreement also refers. But because Section 6.4 of the Trust Agreement provides that the Trust

Agreement supersedes prior agreements “with respect to its subject matter,” PBLA argued that

the Trust Agreement supersedes the Reinsurance Agreement with respect to issues concerning

the assets held in the Trust Account. As a result, PBLA argued, the Trust Agreement’s

forum-selection clause, not the Reinsurance Agreement’s arbitration clause, applied to the

dispute, which must be brought in a New York court.

       On March 4, 2020, ULICO contacted the American Arbitration Association (“AAA”) to

request that it appoint an arbitrator on PBLA’s behalf. Dkt. No. 21-5. The AAA informed the

parties that it would provide them with the name of the selected arbitrator shortly. Dkt. No.




                                                  6
           Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 7 of 21



21-6. On March 13, 2020, PBLA sent a letter to the AAA, repeating that it did not consent to

arbitration. Dkt. No. 21-7.

C.        The Instant Litigation

          On March 16, 2020, PBLA filed this action to seek a judgment, pursuant to Fed. R. Civ.

P. 57 and 28 U.S.C. §§ 2201, 2202, declaring that the dispute between it and ULICO was not

subject to arbitration but must be litigated in federal or state courts in New York City under

Section 6.5 of the Trust Agreement. Dkt. No. 5. The Court held an initial pretrial conference on

April 14, 2020. On April 21, 2020, ULICO filed the instant motion to compel arbitration. Dkt.

No. 14.

          On April 27, 2020, PBLA filed an emergency motion for a temporary restraining order

(“TRO”) and preliminary injunction. Dkt. No. 19. The motion asked that ULICO be prohibited

from proceeding with the arbitration until the Court had ruled on the motion to compel

arbitration. The impetus for this request was an email the arbitration panel sent the prior day,

notifying the parties that a preliminary hearing in the arbitration would take place on April 29.1

          The Court held a hearing later that afternoon on April 27. See Dkt. No. 29-1. After

reading the papers and hearing from the parties, the Court concluded that the merits were in

equipoise such that PBLA had not established a likelihood of success. It also concluded that

proceeding with a preliminary arbitration hearing, which PBLA had likened to a Rule 16

conference, did not establish irreparable harm, though proceeding with arbitration beyond that

hearing to the point where there may be findings might result in irreparable harm. The Court

denied the motion for the TRO and preliminary injunction to the extent that it sought to enjoin


1
 On April 22, the arbitration panel asked the parties for their availability for this preliminary
hearing during the weeks of April 30 and May 5. On April 24, ULICO responded with its
preference for April 29. PBLA had not responded before the panel, on April 26, selected April
29 as the date for the hearing. Dkt Nos. 21-8, 21-9; see also Dkt. No. 20 at 8.


                                                  7
          Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 8 of 21



the arbitration hearing on April 29. However, the Court stated it would consider the TRO and

preliminary injunction with respect to the issue of enjoining the arbitration as a whole and asked

the parties to consider whether the motion should be converted to a motion to permanently enjoin

the arbitration. The parties submitted a letter to the Court on April 28 converting the motion to

one for a permanent injunction. Dkt. No. 26.

       ULICO and PBLA submitted additional briefing regarding the permanent injunction and

the motion to compel arbitration. Dkt. Nos. 27, 29-30.

                                       LEGAL STANDARD

       Section 4 of the FAA provides that “a party aggrieved by the alleged failure, neglect, or

refusal of another to arbitrate under a written agreement for arbitration may petition any United

States district court . . . for an order directing that such arbitration proceed in the manner

provided for in such agreement.” 9 U.S.C. § 4. Section 3 requires courts to stay litigation of

proceedings that are referable to arbitration. 9 U.S.C. § 3.

       Before the Court can compel arbitration and stay such proceedings, however, it must

determine: (1) whether there is a valid agreement to arbitrate; (2) whether a court or an arbitrator

should decide if the dispute falls within the scope of the agreement to arbitrate; and (3) whether

the dispute does fall within the scope—the question of arbitrability. See AT & T Techs., Inc. v.

Commc’ns Workers of Am., 475 U.S. 643, 648-50 (1986). If the parties evidenced a “clear and

unmistakable” intent to submit the dispute to an arbitrator, then the Court shall delegate the third

question to the arbitrator. Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530

(2019). “[I]f a valid agreement exists, and if the agreement delegates the arbitrability issue to an

arbitrator, a court may not decide the arbitrability issue.” Id.; see also Republic of Ecuador v.

Chevron Corp., 638 F.3d 384, 393 (2d Cir. 2011) (questions of arbitrability “should be decided

by the courts unless there is clear and unmistakable evidence from the arbitration agreement”


                                                   8
          Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 9 of 21



that the parties intended the dispute to be decided by the arbitrator) (citation and internal

quotation marks omitted).

       “In the context of motions to compel arbitration brought under the Federal Arbitration

Act . . . the court applies a standard similar to that applicable for a motion for summary

judgment.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003). However, “[i]f there is

an issue of fact as to the making of the agreement for arbitration, then a trial is necessary.” Id.

The parties agree that the language of the two agreements is unambiguous, see Dkt. No. 29-1 at

25:11-12, and the issue here is one of law.

                                           DISCUSSION

A.     Whether a Valid Arbitration Agreement Exists

       At the outset, the Court must assess the “very existence of the contract embodying the

arbitration clause.” Republic of Ecuador, 638 F.3d at 392 (quoting Specht v. Netscape

Commc’ns Corp., 306 F.3d 17, 26 (2d Cir. 2002)). Unlike the “enforceability or applicability” of

an arbitration agreement, which may be delegated to an arbitrator, questions regarding the

“formation of the parties’ arbitration agreement” must be decided by a court. Doctor’s Assocs.,

Inc. v. Alemayehu, 934 F.3d 245, 251 (2d Cir. 2019) (quoting Granite Rock Co. v. Int’l

Brotherhood of Teamsters, 561 U.S. 287, 299 (2010)); id. (“Arguments that an agreement to

arbitrate was never formed . . . are to be heard by the court even where a delegation clause

exists.”) (citation omitted); see also Hines v. Overstock.com, Inc., 380 F. App’x 22, 24 (2d Cir.

2010) (moving party need not “show initially that the agreement would be enforceable, merely

that one existed”). That is because “[a]n agreement that has not been properly formed is not

merely an unenforceable contract; it is not a contract at all.” Doctor’s Assocs., 934 F.3d at 251.

“And if it is not a contract, it cannot serve as the basis for compelling arbitration.” Id.; see 9

U.S.C. § 2 (“A written provision in . . . a contract evidencing a transaction involving commerce


                                                  9
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 10 of 21



to settle by arbitration a controversy thereafter arising out of such contract . . . shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.”).

        The parties here agree that the Reinsurance Agreement, when signed, was valid and

binding, as was its arbitration agreement. That fact would not necessarily be conclusive as to the

existence today of a valid and binding arbitration agreement between the parties, for even a valid

arbitration agreement can be superseded and replaced. See infra at 16-17. But the parties also

agree that there continues to exist an arbitration clause and a Reinsurance Agreement that bind

the parties. See Dkt. No. 29 at 17, 19. Indeed, there could be no substantial dispute between the

parties as to that issue and that both the Reinsurance Agreement and an arbitration clause survive

the signing of the Trust Agreement.

        First, the Reinsurance Agreement unambiguously states that only a subsequent agreement

that explicitly identifies itself as an amendment to the Reinsurance Agreement can amend or

otherwise supersede that agreement. It provides, “This Reinsurance Agreement may not be

amended, supplemented or otherwise modified except by a written agreement that identifies itself

as an amendment to this Reinsurance Agreement executed by the Parties.” Dkt. No. 22-1, Art. X

§ 10.6 (emphasis added).

        “Under Puerto Rican law, an agreement is ‘clear’ when it can be understood in one sense

alone, without leaving any room for doubt, controversies or difference of interpretation.”2 Lopez

& Medina Corp. v. Marsh USA, Inc., 694 F. Supp. 2d 119, 125 (D.P.R. 2010), aff’d, 667 F.3d 58



2
 A court generally applies ordinary state law principles that govern the formation of contracts to
determine whether the parties objectively revealed an intent to submit the arbitrability issue to
arbitration. See First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). The
Reinsurance Agreement applies Puerto Rican law, while the Trust Agreement requires New
York law. Compare Dkt No. 22-1, Art. X § 10.7 with Dkt. No. 22-2, Art. VI § 6.5(a).


                                                   10
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 11 of 21



(1st Cir. 2012). “[I]n cases where the contractual terms are clear, the Court is constrained to give

the language of the policies its literal meaning and must restrain itself from indulging in an

analysis of the alleged intent of the parties.” Id. (citing Vulcan Tools of Puerto Rico v. Makita

U.S.A., Inc., 23 F.3d 564, 567 (1st Cir. 1994)). In addition, the Reinsurance Agreement directs,

“The Parties acknowledge and agree this Reinsurance Agreement . . . shall be construed and

interpreted according to the ordinary meaning of the words.” Dkt. No. 22-1, Art. X § 10.8.

       The ordinary meaning of “identify,” as applicable here, is “to prove the identity of (a

person or thing).” Black’s Law Dictionary (11th ed. 2019).3 Other definitions of “identify”

support this reading. See Merriam-Webster.com, http://www.merriam-webster.com/dictionary/

identify (last visited May 8, 2020) (defining “identify” as “to know and say who someone is or

what something is,” “to find out who someone is or what something is,” and “to show who

someone is or what something is”); Oxford Dictionaries, http://www.oxforddictionaries.com/us/

definition/american_denglish/identify (last visited May 8, 2020) (offering, among other

definitions, “to establish or indicate who or what (someone or something) is,” “to prove, reveal,

or declare one’s identity,” and “to locate and recognize”). This definition accords with the

purpose of Section 10.6 when read in context. See Puerto Rico Tel. Co. v. SprintCom, Inc., 662

F.3d 74, 91 (1st Cir. 2011) (“[T]he trier cannot stop at the literal sense, but must fundamentally

investigate the intent of the parties and the spirit and purpose of the transaction.”) (quoting



3
  Black’s Law Dictionary provides alternative definitions of “identify” as “to look on as being
associated (with),” or “to specify (certain goods) as the object of a contract.” Black’s Law
Dictionary (11th ed. 2019). PBLA does not argue for either alternative definition. The former
definition is associational, such as identifying “with” or “as” a member of category or group. If
read to mean that any agreement associated with the Reinsurance Agreement, on any subject,
was an amendment of it, that definition would deprive “identify” of any independent meaning.
Every purported amendment, by its nature, relates to or can be associated with, the contract it
purports to amend. The latter definition relates to contracts involving goods and is not applicable
here.


                                                 11
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 12 of 21



Marcial v. Tome, 144 P.R. Dec. 522, 537 (1997)).

       Section 10.6 of the Reinsurance Agreement contemplated that the parties would need to

negotiate and sign a number of different and related agreements in order to accomplish the

purpose of the Reinsurance Agreement, which is to “set forth [the parties’] rights and obligations

in relation to this transfer of liability by ULICO to PBLA.” Dkt. No. 22-1 at 3; see also id., Art.

IV § 4.2(a) (establishing the Trust Agreement and Comfort Trust Agreement). The language of

Section 10.6 was intended to make clear that only that subset of agreements (if any) that

explicitly identified themselves as amendments to the Reinsurance Agreement would effectuate

amendments to the Reinsurance Agreement.4 Unless the subsequent agreement identified itself

as an amendment to the Reinsurance Agreement, the provisions of the Reinsurance Agreement

would survive.5

       The Trust Agreement does not identify itself as an amendment to the Reinsurance

Agreement. To identify itself as an amendment to the Reinsurance Agreement, the Trust



4
  Section 10.6 was also intended to provide certainty to the parties and relieve them from having
to engage in that “uncertain and uncommercial exercise of clause-by-clause comparison of
contract provisions” in order to determine whether a subsequent agreement amended the terms
and conditions of the earlier agreement. Dkt. No. 30 at 11. If the parties intended to amend the
earlier agreement, all they needed to do was say so explicitly and identify the later agreement as
an amendment of the earlier agreement. If they did not, the earlier agreement would survive.
5
  Indeed, while PBLA relies on Section 10.6 of the Reinsurance Agreement to support the
proposition that the Trust Agreement identifies itself as an amendment to the Reinsurance
Agreement, that language undercuts PBLA’s argument. Section 10.6 recognizes that at least two
documents other than the Reinsurance Agreement will affect the subject matter of the agreement
between the parties: “This Reinsurance Agreement, the Reinsurance Trust Agreement and
Comfort Trust Agreement [together] supersede all prior agreement, whether written or oral,
between the Parties with respect to its subject matter.” Dkt. No. 22-1, Art. X § 10.6. The parties
thus recognized that, in addition to the Reinsurance Agreement, there would be a need for a Trust
Agreement and a Comfort Trust Agreement. They also recognized that those documents would
be finalized and signed after the Reinsurance Agreement. The understanding of the parties is
plain that they did not intend the finalization of the Trust Agreement and the Comfort Trust
Agreement themselves to effectuate an amendment of the Reinsurance Agreement, but to be read
in a manner complementary to the Reinsurance Agreement.


                                                12
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 13 of 21



Agreement would need to “prove” its identity, “say” that it is such amendment,” or “declare” its

identity as an amendment of the Reinsurance Agreement. The Trust Agreement does no such

thing. Its integration clause makes no reference whatsoever to the Reinsurance Agreement. It

states that it “supersedes all prior agreements . . . with respect to its subject matter,” Dkt. No.

22-2, Art. VI § 6.4, but that does not prove, say, or declare its identity as an amendment to the

Reinsurance Agreement, either implicitly or explicitly. The integration clause of the Trust

Agreement has a function, but it is not the function PBLA ascribes to it. It makes clear that, as

both parties agree, the Trust Agreement supersedes the “specimen” trust agreement entered into

by ULICO, PBLA, and Wilmington Trust. See Dkt. No. 29 at 8-9; Dkt. No. 30 at 2-3. It does

not replace all the understandings in the Reinsurance Agreement itself.

       Second, the Trust Agreement cannot fully amend or replace the Reinsurance Agreement

or its arbitration clause, for the very simple additional reason that the Trust Agreement’s own

continued existence depends on the continued existence of the Reinsurance Agreement. It

cannot endure without the Reinsurance Agreement.

       Section 4.2 of the Reinsurance Agreement sets forth the purpose of the Trust Agreement,

which is made in reference to the Reinsurance Agreement. It requires that the parties, ULICO

and PBLA, enter into the Trust Agreement to “contain those provisions necessary to effect the

terms and conditions of this Reinsurance Agreement.” Dkt. No. 22-1, Art. IV § 4.2(a). The

preamble of the Trust Agreement similarly acknowledges that it was created to effectuate the

Reinsurance Agreement. Because PBLA “has agreed to provide security to [ULICO] for the

payment of amounts due under the Reinsurance Agreement,” now PBLA and ULICO “desire to

enter into this Reinsurance Trust Agreement and create a trust account . . . with the Trustee for

the benefit of [ULICO] to hold cash and assets [] as security for the payment of certain amounts




                                                  13
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 14 of 21



due under the Reinsurance Agreement.” Dkt. No. 22-2 at 1.

       Indeed, the Trust Agreement depends for its very operation on the continued existence of

the Reinsurance Agreement. For example, it is the Reinsurance Agreement—and not the Trust

Agreement—that sets forth the payment obligations between PBLA and ULICO. In the absence

of the continued existence of the Reinsurance Agreement, there would be no payment

obligations. See Dkt. No. 22-1, Art. III § 3.2 (setting forth reporting and payments obligations).

Similarly, the Reinsurance Agreement contains other provisions setting forth the scope of the

reinsurance without which the Trust Agreement would be meaningless. See, e.g., id., Art. II

§ 2.1(a) (PBLA agrees to reinsure 75% quota-share of insurance liabilities with respect to each of

the insurance policies); id., Art. II § 2.1(c) (the Reinsurance Agreement is the exclusive

reinsurance arrangement for newly issued fixed annuity business sold in Puerto Rico for PBLA

and ULICO); id., § 4.3 (describing the use of funds by ULICO in the Trust Account). And the

Trust Agreement explicitly incorporates several of the obligations established in the Reinsurance

Agreement. See Dkt. No. 22-2, Art. I (defining “Insurance Policy,” “Overcollateralization

Trigger,” and “Statutory Reserve” with reference to the Reinsurance Agreement).

       Thus, the Trust Agreement was not intended to supersede the terms and conditions of the

Reinsurance Agreement but rather to be read in conjunction with them. This conclusion is

reflected by the language in Section 4.2(a) of the Reinsurance Agreement, which states that

“ULICO and PBLA shall enter into a Reinsurance Trust Agreement and Comfort Trust

Agreement substantially in the form attached hereto as Exhibit B and Exhibit C, respectively, to

be effective concurrent with this Reinsurance Agreement. The Reinsurance Trust Agreement

shall contain those provisions necessary to effect the terms and conditions of this Reinsurance

Agreement and shall comply with the requirements of Chapter 6 of the Insurance Code of Puerto




                                                14
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 15 of 21



Rico.” Dkt. No. 22-1, Art. IV § 4.2(a) (emphasis added).

       Third, as ULICO persuasively argues, an interpretation that leads to the Trust Agreement

replacing the Reinsurance Agreement and its arbitration clause in its entirety would produce “a

result that is absurd, commercially unreasonable or contrary to the reasonable expectation of the

parties,” and such “absurd results should be avoided.” Atlas Partners, LLC v.

STMicroelectronics, Int’l. N.V., 2015 WL 4940126, at *5 (S.D.N.Y. Aug. 10, 2015) (quoting

Greenwich Capital Fin. Prods., Inc. v. Negrin, 903 N.Y.S. 2d 346, 346 (1st Dep’t 2010) (internal

quotation marks omitted)); see also S.L.G. Irizarry v. S.L.G. Garcia, 2001 TSPR 161 (P.R. Nov.

27, 2001) (“[O]ne cannot seek to obfuscate or distort the interpretation of contracts to reach

absurd or unfair results.”). By its terms, the forum-selection clause in the Trust Agreement

addresses only disputes among the Trustee, ULICO, and PBLA relating to the subject matter of

the Trust Agreement. See Dkt. No. 22-2, Art. VI § 6.5(b). But there are many provisions of the

Reinsurance Agreement that do not relate to the subject matter of the Trust Agreement. Taking

PBLA’s argument to its logical conclusion would leave the parties with no dispute resolution

mechanism whatsoever with respect to any of those potential disagreements.

       Fourth, to hold that the Trust Agreement and its forum-selection clause do not replace the

Reinsurance Agreement and its arbitration clause does not deprive the Trust Agreement and that

forum-selection clause of meaning. Without saying whether this particular dispute falls within

the scope of the arbitration clause of the Reinsurance Agreement or the forum-selection clause of

the Trust Agreement—a question that the Court concludes the arbitrator will decide—there is

ample room for the operation of the forum-selection clause in the many disputes that would not

rest on or come within the scope of the Reinsurance Agreement. The documents can be read in a

complementary fashion. See Dome Tech., LLC v. Golden Sands Gen. Contractors, Inc., 2017




                                                15
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 16 of 21



WL 5071264, at *5 (D. Conn. Nov. 3, 2017) (holding that arbitration clause survives where

contractual provisions can be read in complementary fashion and collecting cases); see also

Offshore Expl. & Prod. LLC v. Morgan Stanley Private Bank, N.A., 986 F. Supp. 2d 308, 320

(S.D.N.Y. 2013), aff’d, 626 F. App’x 303 (2d Cir. 2015) (“[I]f the forum selection and

arbitration clauses can be harmonized in a way ‘that permits the [a]rbitration [c]lause to remain

in effect,’ that reading must prevail.”) (quoting Bank Julius Baer & Co., Ltd. v. Waxfield Ltd.,

424 F.3d 278, 283 (2d Cir. 2005), abrogated on other grounds by Granite Rock Co., 561 U.S. at

299-300).

       The Reinsurance Agreement sends to arbitration “all disputes or differences between

[ULICO and PBLA] arising under or relating to th[e] Reinsurance Agreement.” Dkt. No. 22-1,

Art. X § 10.1. The forum-selection clause of the Trust Agreement provides that “[e]ach Party

hereby waives any and all rights to trial by jury in any proceeding arising out of or relating to

this [Trust] Agreement” and “agrees that all proceedings relating hereto shall be brought in

courts located within the City and State of New York or elsewhere as the Trustee may select.”

Dkt. No. 22-2, Art. VI § 6.5(b) (emphasis added). At a minimum, then, disputes that relate to the

Trust Agreement and that do not arise under or relate to the Reinsurance Agreement (including

disputes with the Trustee) are governed by the forum-selection clause of the Trust Agreement.

       Finally, Applied Energetics, Inc. v. NewOak Capital Mkts., LLC, 645 F.3d 522 (2d Cir.

2011) and Goldman, Sachs & Co. v. Golden Empire Sch. Fin. Auth., 764 F.3d 210 (2d Cir.

2014), upon which PBLA rely, are not apposite. Those cases stand for the unexceptional (and

undisputed) proposition that parties who have agreed to an arbitration clause can later agree that

their disputes will be litigated and not arbitrated. “[C]ontracting parties are free to revoke an

earlier agreement to arbitrate by executing a subsequent agreement the terms of which plainly




                                                 16
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 17 of 21



preclude arbitration.” Applied Energetics, Inc., 645 F.3d at 525. In both cases, there was a clear

contractual intent among the parties that the forum-selection clause would replace the arbitration

agreement. Neither case addresses the circumstance here where the forum-selection clause is

contained within an agreement that, by its terms, does not amend the contract containing the

arbitration clause.

       In Applied Energetics, for example, the first agreement, an engagement agreement,

“specifically contemplated that the parties would enter into a subsequent, more formal agreement

setting forth ‘the terms and conditions contained [in the Engagement Agreement] as well as those

customarily contained in agreements of such character.’” 645 F.3d at 523. That subsequent

agreement was intended to constitute the “entire understanding and agreement” of the parties and

to supersede any such prior agreements including the engagement agreement. Id. at 523-24. It

thus reflected the commonplace situation where parties agree on the basic terms of their

contractual arrangement that they expect to be superseded in its entirety by formal

documentation. In that circumstance, enforcing the subsequent forum-selection clause simply

honors the intent of the parties.

       In Goldman Sachs, the parties contracted against a default arbitration FINRA rule for

disputes between FINRA members and customers. Golden Empire had retained Goldman as its

underwriter and broker-dealer through two types of contracts: an underwriter agreement that was

silent as to dispute resolution and a broker-dealer agreement with a forum-selection clause.

Golden Empire brought suit against Goldman, alleging that it fraudulently induced it to issue

debt in the form of auction rate securities. Golden Empire argued that the background arbitration

rule applied, but the Second Circuit held that the forum-selection clause superseded the

obligation to arbitrate. Its holding was based on the finding that the forum-selection clause was




                                                17
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 18 of 21



“broadly worded” because it encompassed “all actions and proceedings arising out of . . . any of

the transactions contemplated” by the broker-dealer agreements. 764 F.3d at 216 (emphasis

added). As a result, the clause contemplated that any dispute related to any transaction between

the parties was to be litigated. In contrast, the language of the Trust Agreement’s

forum-selection clause is not so broadly worded so as to supersede the Reinsurance Agreement

or its arbitration clause. Both clauses can be read in harmony.6

        As even PBLA admits, the intent of the Trust Agreement was not to replace or supersede

the Reinsurance Agreement nor its arbitration clause as that clause related to disputes arising out

of the Reinsurance Agreement. To so read the Trust Agreement would deprive the language of

the Reinsurance Agreement of meaning and would lead to nonsensical results. Accordingly, the

Court now turns to the question whether—based on the continued existence of the arbitration

clause in the Reinsurance Agreement—the dispute between the parties falls within the scope of

that clause and, in the first instance, whether that issue is for the Court or the arbitrator to decide.

B.      Whether the Court or the Arbitrator Should Decide the Question of Arbitrability

        Although PBLA frames its arguments in the language of whether there is a valid

arbitration agreement, its contention—properly understood—is to whether the provisions of the

Reinsurance Agreement upon which ULICO relies survive the adoption of the Trust Agreement

and, more particularly, whether that dispute as to whether the provisions of the Reinsurance

Agreement apply should be determined by the Court or the arbitrator.



6
 And both Applied Energetics and Goldman Sachs involved agreements where the parties to the
subsequent and prior agreements were the same, whereas here, the Trust Agreement is an
agreement between three entities, one of whom is not a party to this litigation. “It is difficult to
see how such an incomplete set of parties . . . would be able to supersede a broader, prior
agreement, especially where the relationship between the parties is structured by that prior
agreement.” Dome Tech., 2017 WL 5071264, at *6 (one party to subsequent agreement was not
party to prior agreement).


                                                  18
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 19 of 21



       PBLA argues that “[i]t is not possible for a claim to arise under Section 4.2 of the

Reinsurance Agreement without also arising under [the] subsequent Trust Agreement,” Dkt. No.

20 ¶ 30, and that “the portions of the Reinsurance Agreement relied on by ULICO were

superseded by the Trust Agreement under the Trust Agreement’s merger clause,” Dkt. No. 29 at

6. It contends: “There is no such valid [arbitration] agreement here that would govern the parties

dispute,” Dkt. No. 29 at 14, and, “[T]he Trust Agreement’s mandatory forum-selection clause . .

. plainly governs the subject matter of the parties’ dispute,” id. at 23. Those questions are

addressed not to the continued subsistence of an arbitration agreement between the parties but to

whether the present dispute comes within the scope of that arbitration agreement.

       The Court thus turns to the question of whether the dispute between the Parties, as framed

by ULICO, falls within the scope of the arbitration clause of the Reinsurance Agreement or

within the scope of the forum-selection clause of the Trust Agreement and, more particularly,

whether it is for the Court or the arbitrator to decide that issue. This is a question of

“arbitrability”—“whether the parties are bound by a given arbitration clause” and “whether an

arbitration clause in a concededly binding contract applies to a particular type of controversy.”

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002). Here, the question is whether

the arbitration clause in the concededly binding Reinsurance Agreement applies to a dispute that

is also addressed in the Trust Agreement.

       Under the parties’ agreement, the question of whether ULICO’s dispute should be

arbitrated falls within the power of the arbitrators to decide. The arbitration provision is broad.

Section 10.1 of the Reinsurance Agreement requires arbitration for “all disputes or differences

between the Parties arising under or relating to this Reinsurance Agreement upon which an

amicable understanding cannot be reached.” Dkt. No. 22-1, Art. X § 10.1. This broad language




                                                  19
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 20 of 21



of “all disputes” “arising under or relating to” constitutes “the paradigm of a broad” arbitration

agreement. Offshore Expl., 986 F. Supp. 2d at 316 (quoting Collins & Aikman Prods. Co. v.

Bldg. Sys., Inc., 58 F.3d 16, 20 (2d Cir. 1995)). “Where the arbitration clause is broad, ‘there

arises a presumption of arbitrability’ and arbitration of even a collateral matter will be ordered if

the claim alleged ‘implicates issues of contract construction or the parties’ rights and obligations

under it.’” Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218, 224

(2d Cir. 2001) (quoting Collins, 58 F.3d at 23). This is so because “[w]hen parties use expansive

language in drafting an arbitration clause, presumably they intend all issues that touch matters

within the main agreement to be arbitrated.” Id. at 225.

       Moreover, and perhaps more to the point, the arbitration language in the Reinsurance

Agreement explicitly incorporates the rules of the AAA. It thus vests in the arbitrator the

decision whether this dispute falls within the scope of the arbitration clause. “[A] signatory to a

contract containing an arbitration clause and incorporating by reference the AAA Rules” may not

“disown its agreed-to obligation to arbitrate all disputes, including the question of arbitrability.”

Contec Corp. v. Remote Sol., Co., 398 F.3d 205, 211 (2d Cir. 2005); see also Jacobs v. U.S.

Anti-Doping Agency, 2004 WL 5003951, at *4 (S.D.N.Y. May 19, 2004) (where arbitration

provision incorporated AAA rules, “the parties . . . agreed that all questions regarding the

existence, validity, and scope of their arbitration agreement should be decided by an AAA

arbitrator rather than by a court”), aff’d sub nom. Jacobs v. USA Track & Field, 374 F.3d 85 (2d

Cir. 2004)

       ULICO alleges that PBLA violated Section 4.2(a) of the Reinsurance Agreement. If

PBLA wishes to argue that such provision does not survive the passage of the Trust Agreement

or that a dispute that implicates both the Trust Agreement and the Reinsurance Agreement is




                                                 20
         Case 1:20-cv-02284-LJL Document 33 Filed 05/12/20 Page 21 of 21



outside the scope of the arbitration clause of the Reinsurance Agreement, that argument is

properly presented to the arbitrator. That is the agreement the parties struck. Thus, “[t]he

short—and sufficient—response . . . is that, consistent with Contec, the parties agreed in the

[Reinsurance] Agreement that questions concerning whether this dispute [is] encompassed

within the arbitration clause of the [Reinsurance Agreement] should be decided by the

arbitrators.” Offshore Expl., 986 F. Supp. 2d at 316.

                                           CONCLUSION

        For the foregoing reasons, Defendant’s motion to compel arbitration is GRANTED.

Because the Court grants the motion to compel arbitration, the Court DENIES the motion for a

permanent injunction of the arbitration. Plaintiff can show neither a likelihood of success (the

question of arbitrability is for the arbitrator) nor, having agreed to let the arbitrator decide

arbitrability, can Plaintiff argue that it will suffer irreparable harm by letting the arbitrator do just

that. This matter is STAYED during the pendency of the arbitration pursuant to 9 U.S.C. § 3.

        The Clerk of Court is respectfully directed to close Dkt. Nos. 14 and 19.


        SO ORDERED.



Dated: May 12, 2020                                   __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                   21
